Name: Commission Implementing Decision (EU) 2017/2289 of 11 December 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 8631) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: regions of EU Member States;  agricultural activity;  international trade;  agricultural policy;  Europe
 Date Published: 2017-12-12

 12.12.2017 EN Official Journal of the European Union L 328/126 COMMISSION IMPLEMENTING DECISION (EU) 2017/2289 of 11 December 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 8631) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2017/247 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5 in a number of Member States (the concerned Member States), and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Article 16(1) of Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2017/247 provides that the protection and surveillance zones established by the competent authorities of the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. Implementing Decision (EU) 2017/247 also lays down that the measures to be applied in the protection and surveillance zones, as provided for in Article 29(1) and Article 31 of Directive 2005/94/EC, are to be maintained until at least the dates for those zones set out in the Annex to that Implementing Decision. (3) Since the date of its adoption, Implementing Decision (EU) 2017/247 has been amended several times to take account of developments in the epidemiological situation in the Union as regards avian influenza. In particular, Implementing Decision (EU) 2017/247 was amended by Commission Implementing Decision (EU) 2017/696 (5) in order to lay down rules regarding the dispatch of consignments of day-old chicks from the areas listed in the Annex to Implementing Decision (EU) 2017/247. That amendment took into account the fact that day-old chicks pose a very low risk for the spread of highly pathogenic avian influenza compared to other poultry commodities. (4) Implementing Decision (EU) 2017/247 was also subsequently amended by Commission Implementing Decision (EU) 2017/1841 (6) in order to strengthen the disease control measures applicable where there is an increased risk for the spread of highly pathogenic avian influenza. Consequently, Implementing Decision (EU) 2017/247 now provides for the establishment at Union level of further restricted zones in the concerned Member States, as referred to in Article 16(4) of Directive 2005/94/EC, following an outbreak or outbreaks of highly pathogenic avian influenza, and the duration of the measures to be applied therein. Implementing Decision (EU) 2017/247 now also lays down rules for the dispatch of live poultry, day-old chicks and hatching eggs from the further restricted zones to other Member States, subject to certain conditions. (5) In addition, the Annex to Implementing Decision (EU) 2017/247 has been amended numerous times, mainly to take account of changes in the boundaries of the protection and surveillance zones established by the concerned Member States in accordance with Directive 2005/94/EC. The Annex to Implementing Decision (EU) 2017/247 was last amended by Commission Implementing Decision (EU) 2017/2175 (7), following the notification by Bulgaria and Italy of new outbreaks of highly pathogenic avian influenza in those Member States. Bulgaria notified the Commission of two outbreaks of highly pathogenic avian influenza of subtype H5N8 in poultry holdings in the regions of Sliven and Yambol of that Member State. Italy notified the Commission of outbreaks of highly pathogenic avian influenza of subtype H5N8 in poultry holdings in the regions of Lombardia, Piemonte and Lazio of that Member State. Those Member States also notified the Commission that they had duly taken the necessary measures required in accordance with Directive 2005/94/EC following those outbreaks, including the establishment of protection and surveillance zones around the infected poultry holdings, and in the case of Italy the enlargement of the further restricted zones. (6) Since the date of the last amendment made to Implementing Decision (EU) 2017/247 by Implementing Decision (EU) 2017/2175, Bulgaria has notified the Commission of a recent outbreak of highly pathogenic avian influenza of subtype H5N8 in a poultry holding in the region of Stara Zagora of that Member State. Bulgaria has also notified the Commisssion that it has taken the necessary measures required in accordance with Directive 2005/94/EC following that recent outbreak, including the establishment of protection and surveillance zones around the infected poultry holding. (7) In addition, Italy has notified the Commission of further outbreaks of highly pathogenic avian influenza of subtype H5N8 in poultry holdings, located in the region of Lombardia and Veneto of that Member State. Italy has also notified the Commission that it has taken the necessary measures required in accordance with Directive 2005/94/EC following these recent outbreaks, including the establishment of protection and surveillance zones around the infected poultry holdings. (8) The Commission has examined the measures taken by Bulgaria and Italy in accordance with Directive 2005/94/EC, following the recent outbreaks of highly pathogenic avian influenza in those Member States, and it is satisfied that the boundaries of the protection and surveillance zones established by the competent authorities of those two Member States are at a sufficient distance to any poultry holding where an outbreak of highly pathogenic avian influenza of subtype H5N8 has been confirmed. (9) In order to prevent any unnecessary disturbance to trade within the Union, and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with Bulgaria and Italy, the protection and surveillance zones established in those two Member States, in accordance with Directive 2005/94/EC, following the recent outbreaks of highly pathogenic avian influenza in those Member States. Therefore, the entries for Bulgaria and Italy in the Annex to Implementing Decision (EU) 2017/247 should be updated to take account of the up-to-date epidemiological situation in those Member States as regards that disease. In particular, new entries for the protection and surveillance zones in Bulgaria and Italy, now subject to restrictions in accordance with Directive 2005/94/EC, should be added to the lists in the Annex to Implementing Decision (EU) 2017/247. (10) The Annex to Implementing Decision (EU) 2017/247 should therefore be amended to update regionalisation at Union level in order to include the protection and surveillance zones established in Bulgaria and Italy in accordance with Directive 2005/94/EC, following the recent outbreaks of highly pathogenic avian influenza in those Member States, and the duration of the restrictions applicable therein. (11) Implementing Decision (EU) 2017/247 should therefore be amended accordingly. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2017/247 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 December 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 36, 11.2.2017, p. 62). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2017/696 of 11 April 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 101, 13.4.2017, p. 80). (6) Commission Implementing Decision (EU) 2017/1841 of 10 October 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 261, 11.10.2017, p. 26). (7) Commission Implementing Decision (EU) 2017/2175 of 21 November 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 306, 22.11.2017, p. 31). ANNEX The Annex to Implementing Decision (EU) 2017/247 is amended as follows: (1) Part A is amended as follows: (a) the entry for Bulgaria is replaced by the following: Member State: Bulgaria Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Stara Zagora region, Municipality of Chirpan Gita Darjava Svoboda Oslarka 15.12.2017 (b) the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC  The area of the parts of Lombardia Region (ADNS 17/0075) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,297588 E10,221751 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0076) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,280826 E10,219352 6.12.2017  The area of the parts of Lombardia Region (ADNS 17/0077) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,264774 E10,205204 5.12.2017  The area of the parts of Lombardia Region (ADNS 17/0078) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,267177 E10,233081 5.12.2017  The area of the parts of Lombardia Region (ADNS 17/0079) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,291849 E10,220940 6.12.2017  The area of the parts of Lombardia Region (ADNS 17/0080) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45.259133 E10.317484 16.12.2017  The area of the parts of Veneto Region (ADNS 17/0082) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45.707605 E11.947517 29.12.2017 (2) Part B, is amended as follows: (a) the entry for Bulgaria is replaced by the following: Member State: Bulgaria Area comprising Date until applicable in accordance with Article 31 of Directive 2005/94/EC Sliven region, Municipality of Sliven  Glushnik  Kaloyanovo From 25.11.2017 to 3.12.2017  Sliven  Trapoklovo  Dragodanovo  Kamen  Topolchane  Sotirya  Sedlarevo 3.12.2017  Zhelyu voyvoda  Blatets  Gorno Aleksandorvo 7.12.2017 Yambol region  Municipality of Straldzha  Zimnitsa  Charda From 30.11.2017 to 7.12.2017  Municipality of Straldzha  Straldzha  Atolovo  Vodenichene  Dzinot  Lozentets  Municipality of Tundzha  Mogila  Veselinovo  Kabile  Chargan  Municipality of Yambol  Yambol city 7.12.2017 Stara Zagora region  Municipality of Chirpan  Gita  Darjava  Svoboda  Oslarka From 16.12.2017 to 24.12.2017  Municipality of Chirpan  Chirpan  Dimitrievo  Malko Tranovo  Rupkite  Svoboda  Tselina  Tsenovo  Volovarovo  Yazdach  Zetiovo  Zlatna Livada  Municipality of Stara Zagora  Vodenicharovo  Samuilovo  Kozarevec 24.12.2017 Haskovo region, Municipality of Dimitrovgrad  Merichleri  Velikan 24.12.2017 (b) the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC  The area of the parts of Lombardia Region (ADNS 17/0060) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,275251 E10,160212 From 29.11.2017 to 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0060) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,275251 E10,160212 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0061) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,273215 E10,15843 From 29.11.2017 to 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0061) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,273215 E10,15843 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0062) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,279373 E 10,243124 From 29.11.2017 to 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0062) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,279373 E 10,243124 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0063) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,244372 E10,19965 From 29.11.2017 to 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0063) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N 45,244372 E 10,19965 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0064) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,551421 E9,742449 From 27.11.2017 to 5.12.2017  The area of the parts of Lombardia Region (ADNS 17/0064) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,551421 E9,742449 5.12.2017  The area of the parts of Lombardia Region (ADNS 17/0065) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,247829 E10,173639 From 28.11.2017 to 6.12.2017  The area of the parts of Lombardia Region (ADNS 17/0065) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,247829 E10,173639 6.12.2017  The area of the parts of Lombardia Region (ADNS 17/0066) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,314835 E10,183902 From 29.11.2017 to 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0066) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,314835 E10,183902 7.12.2017  The area of the parts of Lombardia Region (ADNS 17/0067) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,268601 E10,198274 From 30.11.2017 to 8.12.2017  The area of the parts of Lombardia Region (ADNS 17/0067) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,268601 E10,198274 8.12.2017  The area of the parts of Lombardia Region (ADNS 17/0068) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,287212 E10,211417 From 30.11.2017 to 8.12.2017  The area of the parts of Lombardia Region (ADNS 17/0068) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,287212 E10,211417 8.12.2017  The area of the parts of Lombardia Region (ADNS 17/0069) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,257394 E10,236272 From 1.12.2017 to 9.12.2017  The area of the parts of Lombardia Region (ADNS 17/0069) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,257394 E10,236272 9.12.2017  The area of the parts of Lombardia Region (ADNS 17/0070) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,294615 E10,262587 From 5.12.2017 to 13.12.2017  The area of the parts of Lombardia Region (ADNS 17/0070) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,294615 E10,262587 13.12.2017  The area of the parts of Piemonte Region (ADNS 17/0071) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,028312 E8,129643 From 2.12.2017 to 10.12.2017  The area of the parts of Piemonte Region (ADNS 17/0071) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,028312 E8,129643 10.12.2017  The area of the parts of Lombardia Region (ADNS 17/0072) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,279698 E10.2546060 From 3.12.2017 to 11.12.2017  The area of the parts of Lombardia Region (ADNS 17/0072) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,279698 E10.2546060 11.12.2017  The area of the parts of Lazio Region (ADNS 17/0073) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N41,933396 E12,82672 From 27.11.2017 to 5.12.2017  The area of the parts of Lazio Region (ADNS 17/0073) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N41,933396 E12,82672 5.12.2017  The area of the parts of Lombardia Region (ADNS 17/0074) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,221999 E10,142106 From 3.12.2017 to 11.12.2017  The area of the parts of Lombardia Region (ADNS 17/0074) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,221999 E10,142106 11.12.2017  The area of the parts of Lombardia Region (ADNS 17/0075) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,297588 E10,221751 From 8.12.2017 to 16.12.2017  The area of the parts of Lombardia Region (ADNS 17/0075) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,297588 E10,221751 16.12.2017  The area of the parts of Lombardia Region (ADNS 17/0076) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,280826 E10,219352 From 7.12.2017 to 15.12.2017  The area of the parts of Lombardia Region (ADNS 17/0076) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,280826 E10,219352 15.12.2017  The area of the parts of Lombardia Region (ADNS 17/0077) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,264774 E10,205204 From 6.12.2017 to 14.12.2017  The area of the parts of Lombardia Region (ADNS 17/0077) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,264774 E10,205204 14.12.2017  The area of the parts of Lombardia Region (ADNS 17/0078) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,267177 E10,233081 From 6.12.2017 to 14.12.2017  The area of the parts of Lombardia Region (ADNS 17/0078) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,267177 E10,233081 14.12.2017  The area of the parts of Lombardia Region (ADNS 17/0079) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,291849 E10,220940 From 7.12.2017 to 15.12.2017  The area of the parts of Lombardia Region (ADNS 17/0079) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,291849 E10,220940 15.12.2017  The area of the parts of Lombardia Region (ADNS 17/0080) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45.259133 E10.317484 From 17.12.2017 to 25.12.2017  The area of the parts of Lombardia Region (ADNS 17/0080) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45.259133 E10.317484 25.12.2017  The area of the parts of Veneto Region (ADNS 17/0082) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45.707605 E11.947517 From 30.12.2017 to 7.1.2018  The area of the parts of Veneto Region (ADNS 17/0082) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45.707605 E11.947517 7.1.2018